Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 1 of 24




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

  Civil Action No.

  ELLEN LARSON, individually and on behalf of all others similarly situated,

          Plaintiff,

     v.

  THE ALIERA COMPANIES, INC., a Delaware corporation;
  ALIERA HEALTHCARE, INC., a Delaware corporation; and
  TRINITY HEALTHSHARE, INC., a Delaware corporation,

          Defendants.


                                CLASS ACTION COMPLAINT


                                           PARTIES
          1.     Plaintiff ELLEN LARSON is a citizen of Colorado who resides in

  Colorado Springs. Ms. Larson was enrolled in a health care plan from Defendants

  Aliera Healthcare and/or Trinity Healthshare from July through December, 2018.
          2.     Defendant ALIERA HEALTHCARE, INC. is a Delaware corporation

  headquartered in Atlanta, Georgia. It is incorporated as a for-profit business, without

  any express religious affiliation.

          3.     Defendant THE ALIERA COMPANIES, INC. is a Delaware corporation

  headquartered in Atlanta, Georgia. It is incorporated as a for-profit entity without any

  express religious affiliation. Based on information and belief, it either changed its name

  from ALIERA HEALTHCARE, INC., or is the parent corporation of Aliera Healthcare,

  Inc. Collectively, defendants The Aliera Companies, Inc. and Aliera Healthcare, Inc. are

  referred to as “Aliera.”
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 2 of 24




        4.     Defendant TRINITY HEALTHSHARE, INC. (“Trinity”) is a Delaware

  corporation headquartered in Atlanta, Georgia and purports to be a nonprofit entity.

  Trinity was incorporated on or about June 27, 2018. Aliera and Trinity are collectively

  referred to as “Defendants.”

        5.     Aliera markets, sells, and administers insurance plans for Trinity and is

  solely responsible for the development of plan designs, pricing, marketing materials,

  vendor management, recruitment and maintenance of a sales force on behalf of Trinity.

        6.     Neither Aliera nor Trinity hold a certificate of authority from the Colorado

  Division of Insurance as required by § 10-3-105 C.R.S., and neither are authorized or

  licensed to provide any type of insurance plan in Colorado.

                                 JURISDICTION AND VENUE
        7.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1332(a) and § 1367

  because there is diversity of citizenship and the amount in controversy related to the

  proposed class claims exceeds $75,000.

        8.     Venue is proper because some of the acts or omissions occurred in the

  District of Colorado, and the named Plaintiff and many of the proposed class members

  reside in Colorado.

                                   NATURE OF THE CARE
        9.     When Congress passed the Patient Protection and Affordable Care Act

  (“ACA”) in 2010, it required all individuals to be covered by health insurance or pay a

  penalty. Congress allowed for a handful of exceptions to that requirement, set out in 26

  U.S.C. § 5000A. One of those exceptions was for members of existing Health Care

  Sharing Ministries (“HSCMs”). In order to qualify as an HSCM under the ACA, an

  entity must meet rigid requirements, including: (1) it must be recognized as a 501(c)(3)

  tax exempt organization; (2) its members must “share a common set of ethical or


                                            –2–
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 3 of 24




  religious beliefs and share medical expenses among members according to those

  beliefs;” and (3) it must have “been in existence at all times since December 31, 1999,

  and medical expenses of its members [must] have been shared continuously and

  without interruption since at least December 31, 1999.” 26 U.S.C. § 5000A(d)(2)(B)(ii).

         10.    Defendants, in an attempt to exploit this exception, falsely represented

  that Trinity has been “recognized” as an HCSM. Trinity did not meet the requirements

  of 26 U.S.C. § 5000A(d)(2)(B)(ii) because it was not in existence until 2018, and because it

  did not require its members to adhere to its stated ethical or religious beliefs. It was

  never, and could not have been, “recognized” as an HCSM because the federal agency

  that had at one time provided letters of recognition stopped doing so in 2016, before

  Trinity was created.

         11.    While falsely representing that Trinity is a recognized HCSM, Defendants

  issued illegal and unauthorized health insurance products to citizens of the State of

  Colorado. They sold illegal insurance plans to hundreds, if not thousands, of Colorado

  residents. These plans did not comply with the minimum basic requirements for

  authorized health care plans under state or federal law, and have resulted in Colorado

  residents (1) paying for an illegal contract, and (2) being denied coverage for medical

  care required by law to be provided. Aliera and its owners, however, have realized

  exorbitant profits, by taking over 83% of all payments made by individuals, while

  refusing to pay claims.

         12.    Aliera, using Trinity as a purported HCSM, created, marketed, sold, and

  administered plans in Colorado. These plans qualify as health insurance under

  Colorado law, §10-1-102(6)(a) C.R.S. and are unauthorized under §10-3-105 C.R.S. The

  unauthorized insurance plans created, marketed, sold, and administered by Defendants




                                              –3–
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 4 of 24




  did not meet the minimum benefits, coverage and other requirements for health

  insurance in Colorado. They are illegal contracts.

         13.    Defendants’ representations that the insurance plans were HCSM plans

  were misleading, unfair and/or deceptive in violation of the Colorado Consumer

  Protection Act. At no relevant time did the Defendants’ plans meet the requirements

  for HCSMs under federal law as represented.

         14.    Plaintiff, on behalf of the class she seeks to represent, filed this lawsuit to

  obtain declaratory and injunctive relief to prevent Defendants from continuing to

  create, market, sell, and administer unauthorized and illegal health insurance plans in

  Colorado. On behalf of the proposed class and on her own behalf, Plaintiff also seeks

  damages related to uncovered health care expenses, premiums paid and other losses

  due to Defendants’ creation, marketing, sale, and administration of unauthorized and

  illegal health insurance plans.

         15.    Specifically, Defendants created, marketed, sold, and administered plans

  that provided certain payment benefits in the event of specified health-related

  contingencies in exchange for a monthly payment. The amount of benefits was tied to

  the amount of the monthly premium payment and the cost incurred by the customer for

  health-related medical treatments. Under Colorado law, the arrangement fits squarely

  within the definition of “insurance” and may not be marketed, sold or administered

  without meeting minimum requirements and obtaining authorization from the

  Colorado Department of Insurance.

                                     CLASS ALLEGATIONS
         16.    Definition of Class: Pursuant to Fed. R. Civ. P. 23, Plaintiff brings this

  action on behalf of herself and all persons similarly situated. The proposed Class is

  defined as follows:


                                              –4–
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 5 of 24




               All Colorado residents who purchased a plan from any of
               Defendants or their subsidiaries that purported to be “health
               care sharing ministry” plan at any time since June 29, 2018.
        17.    Size of the Class: The Plaintiffs’ proposed class is so numerous that

  joinder of all members is impracticable. Hundreds, if not thousands, of individuals in

  Colorado are covered by Defendants’ plans.

        18.    Common Questions of Fact and Law: There are questions of law and fact

  that are common to all class members including: (1) whether the healthcare products
  that the Defendants created, marketed, sold, and administered to class members met the

  legal requirements of an HCSM under 26 U.S.C. § 5000A; (2) whether plans sold were

  “insurance” under Colorado insurance law; (3) whether Colorado insurance law and

  regulations forbid the creation, marketing, sale, and administration of health care

  products in the “business of insurance” without authorization or other legal exception;

  (4) whether Defendants failed to obtain proper authorization for the creation,

  marketing, sale, and administration of an insurance product in Colorado; (5) whether

  class members are entitled to (a) rescission of the plan(s) and refunds of all premiums

  paid and/or (b) reformation of the plans to comply with the minimum insurance

  coverage requirements of Colorado and federal law, and re-processing of all claims for

  expenses and costs incurred that would have been covered had the plan(s) properly

  complied with those laws; (6) whether Defendants’ actions were “unfair” and/or

  “deceptive” under the Colorado Consumer Protection Act (“CCPA”); and (7) whether

  class members are entitled to other damages, including statutory treble damages,

  resulting from Defendants’ unfair and/or deceptive acts.

        19.    Class Representative: The claims of the named Plaintiff are typical of the

  claims of the proposed class as a whole resulting from Defendants’ sale of unauthorized

  and illegal insurance plans. The named Plaintiff will fairly represent and adequately



                                            –5–
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 6 of 24




  protect the interests of the class members because she has been subjected to the same

  practices as other class members and suffered similar injuries. The named Plaintiff does

  not have interests antagonistic to those of other class members as to the issues in this

  lawsuit.

         20.    Separate Suits Would Create Risk of Varying Conduct Requirements. The

  prosecution of separate actions by class members against Aliera and/or Trinity would

  create a risk of inconsistent or varying adjudications with respect to individual class

  members that would establish incompatible standards of conduct. Certification is

  therefore proper under Fed. R. Civ. P. 23(b)(1).

         21.    Defendants Have Acted on Grounds Generally Applicable to the Class.

  Defendants Aliera and Trinity have uniformly created, marketed, sold and

  administered unauthorized health insurance plans in Colorado. They have

  misrepresented the plans as HCSM plans under federal law. Defendants have acted on

  grounds generally applicable to the proposed class, rendering declaratory and

  injunctive relief appropriate respecting the whole class. Certification is therefore proper

  under Fed. R. Civ. P. 23(b)(2).

         22.    Questions of Law and Fact Common to the Class Predominate Over

  Individual Issues. The claims of the individual class members are more efficiently

  adjudicated on a class-wide basis. Any interest that individual members of the class

  may have in individually controlling the prosecution of separate actions is outweighed

  by the efficiency of the class action mechanism. Upon information and belief, no class

  action suit is presently filed or pending against Aliera and/or Trinity for the relief

  requested in this action. Issues as to Aliera’s and/or Trinity’s conduct in applying

  standard marketing, sales and administration practices towards all members of the class




                                             –6–
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 7 of 24




  predominate over questions, if any, unique to members of the class. Certification is

  therefore additionally proper under Fed. R. Civ. P. 23(b)(3).

         23.       Venue. This action can be most efficiently prosecuted as a class action in

  this jurisdiction, where Defendants do business and where Plaintiff resides.

         24.       Class Counsel. Named Plaintiff has retained experienced and competent

  class counsel.

                                     FACTUAL BACKGROUND

                Aliera Seeks Out an HCSM to Avoid Insurance Requirements,
                        But Its First Relationship Ends in Litigation
         25.       Defendant Aliera Healthcare, Inc. was incorporated in the State of

  Delaware by Timothy Moses, a convicted felon, his wife Shelley Steele, and their son

  Chase Moses, in December 2015. Before forming Aliera, Timothy Moses was the

  president and CEO of International BioChemical Industries, Inc., a company that

  declared bankruptcy in 2004 after he was charged with felony securities fraud and

  perjury. As a result of the case, titled United States v. Moses, 1:04-cr-00508-CAP-JMF

  (N.D. Ga.), Moses was sentenced to over 6 years in prison, and ordered to pay $1.65

  million in restitution.

         26.       Aliera is a for-profit entity. Its stated scope of business is “to engage in

  the business of providing all models of Health Care to the general public” and “to

  cultivate, generate or otherwise engage in the development of ideas or other businesses.

  To buy, own or acquire other businesses, to market and in any way improve the

  commercial application to the betterment and pecuniary gain of the corporation and its

  stockholders...” The formation documents of Aliera Healthcare, Inc. do not include any

  discussion of religious or ethical purposes or missions.




                                                 –7–
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 8 of 24




        27.    Non-party Anabaptist Healthshare (“Anabaptist”) was a small Mennonite

  entity located in Virginia. Anabaptist had been recognized by the federal Department

  of Health & Human Services’ Centers for Medicare & Medicaid Services (“CMS”) as an

  HCSM. CMS had provided a letter to Anabaptist that it met the requirements under 26

  U.S.C. § 5000A to operate an HCSM. Specifically, CMS found that Anabaptist had been

  “in existence at all times since December 31, 1999 and medical expenses of its members

  have been shared continuously and without interruption since December 31, 1999.”

        28.    Upon his release from prison, and after forming Aliera, Timothy Moses

  convinced Anabaptist to permit Aliera to market HCSMs using Anabaptist’s

  designation. Anabaptist created a wholly-owned subsidiary, called Unity Healthshare

  (“Unity”), for that purpose. Under the proposal, Aliera would market the plans in

  exchange for a $25 per member per month fee for its administrative services.

        29.    Aliera entered into a contract with Unity on or about February 1, 2017.

  Under that contract, Aliera would offer health products to the public that did not meet

  the insurance benefits and coverages required by the Affordable Care Act through its

  HCSM exemption in 26 U.S.C. § 5000A. In return, Aliera’s customers would join the

  Unity HCSM, increasing members to Anabaptist’s HCSM.

        30.    Under the contract with Unity, Aliera was responsible for maintaining

  and segregating the assets received that were reserved for payment of benefits to Unity

  members.

        31.    In 2018, after thousands of Aliera/Unity plans had been sold nationwide,

  Anabaptist/Unity discovered that Mr. Moses had written himself approximately

  $150,000 worth of checks from Unity funds without board approval and had not

  properly maintained assets reserved for payment of benefits. It requested an

  accounting and, in July 2018, demanded Aliera turn over control of all Unity funds.



                                           –8–
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 9 of 24




         32.    Unity terminated the relationship with Aliera in summer, 2018. A lawsuit

  between Aliera and Anabaptist Health Share/Unity was filed in Superior Court of

  Fulton County Georgia in late 2018. See Aliera Healthcare v. Anabaptist Health Share et al.,

  No. 2018-cv-308981 (Hon. Alice D. Bonner, Ga. Sup. Ct.). As a result of the lawsuit, a

  court-ordered receiver now monitors Aliera’s administration of HCSM assets and

  benefits for Unity members. See Appendix A, Order Entering Interlocutory Injunction

  and Appointing Receiver dated April 25, 2019.

               Aliera Created Trinity as a Sham Health Care Sharing Ministry
                                to Avoid ACA Requirements
         33.    With its relationship with Unity terminating, Aliera would have no

  affiliation with any HCSM. Trinity was therefore created by Aliera and its principals on

  June 27, 2018 as a purported nonprofit entity. William Rip Theede, III was the CEO of

  Trinity. Mr. Theede is a former Aliera employee. He is also a close family friend of the

  Moses family and officiated at Chase Moses’ wedding.

         34.    Trinity had no predecessor entity.

         35.    Trinity had no members when it was formed.

         36.    Trinity could not qualify as an HCSM because it was created after

  December 31, 1999, and at the time of its creation, had no members. In order to qualify

  as an HCSM under federal law, the entity or a predecessor of the entity must, among

  other requirements, have “been in existence at all times since December 31, 1999, and

  medical expenses of its members [must] have been shared continuously and without

  interruption since at least December 31, 1999.” 26 U.S.C. § 5000A(d)(2)(B)(IV). Trinity

  has not had members who have shared medical expenses “continuously and without

  interruptions since at least December 31, 1999.”




                                             –9–
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 10 of 24




            37.   In addition, in order to qualify as an HCSM under federal law, the

   members of the entity must “share a common set of ethical or religious beliefs and share

   medical expenses among members in accordance with those beliefs. . . .” 26 U.S.C.

   § 5000A(d)(2)(B)(III). Although Trinity’s bylaws set forth a specific set of religious

   beliefs, it has never restricted its membership to those individuals who affirm the

   specific common beliefs.

            38.   Trinity’s bylaws (1) set forth a Protestant understanding of the Bible as the

   “final and only source of absolute spiritual authority,” (2) affirm God is “triune,” or a

   trinity, (3) set forth an orthodox view of Jesus Christ as fully God and fully man, (4)

   affirm Jesus Christ as sinless, and the result of a virgin birth, (5) affirm that people can

   only be saved “by grace alone, through faith alone,” and (6) affirm the literal

   resurrection of Jesus Christ.

            39.   Nevertheless, Trinity does not require members to affirm agreement to

   any of these sectarian principles, and does not exclude members from faiths that do not

   adhere to these beliefs. Members are only asked to generically affirm a “Statement of

   Beliefs” that “personal rights and liberties originate from God,” “every individual has a

   fundamental right to worship God in his or her own way,” there is a moral obligation

   “to assist our fellow man when they are in need,” there is a duty to “maintain a healthy

   lifestyle,” and a fundamental right of conscience to direct one’s own healthcare exists.

   See Appendix B, p. 21. As stated in “frequently asked questions” on Defendants’’

   website, “Trinity HealthShare welcomes members of all faiths who can honor the

   Statement of Beliefs, by which the Trinity HealthShare program operates.” Appendix C,

   p. 11.

            40.   While prospective agents must take a training assessment, the questions

   asked in the assessment do not address any religious or ethical motivation. Defendants’



                                              – 10 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 11 of 24




   advertisements for prospective agents, and the training materials for agents do not

   mention a religious or ethical component for purchasers of these plans.

          41.    In a video posted to YouTube dated November 1, 2018, an unidentified

   Aliera trainer for new or prospective agents discussed the Aliera Healthcare Enrollment

   Process. According to the video, in order to enroll in Aliera, the consumer must

   positively respond to a number of questions. The first question asks if the consumer

   agrees with Trinity’s “statement of faith:”

                 At the core of what the Healthcare Sharing Ministry does,
                 and how they relate to and engage with one another as a
                 community of people is a set of common beliefs.

                 1. We believe that our personal rights and liberties originate
                 from God and are bestowed on us by God. 2. We believe that
                 every individual has a fundamental religious right to
                 workshop God in his or her own way. 3. We believe it is our
                 moral and ethical obligation to assist our fellow man when
                 they are in need according to our available resources and
                 opportunity. 4. We believe it is out spiritual duty to God and
                 our ethical duty to others to maintain a healthy lifestyle and
                 avoid foods, behaviors or habits that produce sickness or
                 disease to ourselves or others. 5. We believe it is our
                 fundamental right of conscience to direct our own healthcare,
                 in consultation with physicians, family or other valued
                 advisors.
                 o Yes

                 o No

          42.    The training explains what the “statement of faith” means:

                 Just to give you a general overall synopsis of what it's saying
                 … It basically is saying that you believe in a higher power. It
                 doesn't necessarily have to be a Christian God, or a Buddhist
                 God, or a Jewish God. It doesn't … matter as long as we all
                 believe that there is a higher power and we're all living our
                 life that the best way that we possibly can. We're maintaining


                                             – 11 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 12 of 24




                 a healthy lifestyle. We're trying to avoid those types of foods,
                 behaviors, habits - things that, you know, cause us illness that
                 are in our control.

                 As long as we're doing those types of things, we're all like-
                 minded individuals. So if you feel that way, and you are a
                 like-minded individual, that's all we're trying to find out.
                 And, if you are, you're gonna say, “Yes,” you believe in the
                 five same statement of beliefs that we all do.
          43.    Defendants represent that Trinity is “recognized” as a qualified HCSM.
   See Appendix D. It was, in fact, impossible for Trinity to be “recognized” as such

   because the rule that provided such recognition was eliminated years before Trinity

   was even created. In 2013, the United States Department of Health and Human Services

   (“HHS”) promulgated a rule under which it certified HCSMs by issuing a certificate of

   exemption to the entity. However, the rule was eliminated in 2016. See 81 Fed. Reg.

   12281 (final rule eliminates the issuance of exemptions for HCSMs). Trinity has never

   appeared on any list of recognized HCSMs developed by HHS.

          44.    Likewise, the Internal Revenue Service (“IRS”) does not and has never

   recognized any entities as HCSMs. Its role is limited to accepting tax returns from

   individuals who may claim that they are entitled to an HCSM exemption on their
   individual tax returns. The IRS has never recognized Defendants as a qualified HCSM

   under 26 U.S.C. § 5000A(d)(2)(B). Defendants’ representations to the contrary are false

   and misleading.

          45.    On or about August 13, 2018, Aliera signed an agreement with Trinity to

   provide the marketing, sale and administration of the purported HCSM plans. The

   contract allowed Aliera to use Trinity’s non-profit status to sell health care plans

   purporting to be HCSM plans, while keeping complete control of the money, the

   administration of the plans, and the membership roster.




                                              – 12 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 13 of 24




                         The Products Defendants Create, Market, Sell,
                             and Administer are Health Insurance
          46.    During certain times on and after June 27, 2018, when Defendant Trinity

   was incorporated, Plaintiff and members of the class have been, are, or will be enrolled

   in healthcare insurance products created, marketed, sold, and administered by

   Defendants that Defendants claimed were HCSM plans.

          47.    The healthcare products marketed, sold, and administered charge

   “members” a “monthly contribution” to participate. Defendants described the

   “contributions” members pay as “premiums.” See e.g., Appendix C, pp. 3-4.

          48.    The amount of the premium charged is based on the medical program

   selected by the insured. The programs include “interim medical,” “comprehensive,”

   “standard,” “basic care,” and “catastrophic.” Id., p. 1. The programs require a member

   to pay a deductible, which Defendants call a “Member Shared Responsibility Amount.”

   Id., p. 4. Once this amount has been paid, then medical bills are paid in accordance with

   a benefits booklet or member guide for the selected program. These benefit booklets

   contain the “membership instructions” which detail the “eligible medical expenses,”

   “limits of sharing,” limitations on pre-existing conditions, and exclusions. The

   programs require pre-authorization of certain non-emergency surgeries, procedures or

   tests, as well as for certain types of cancer treatments. See e.g., Appendix B, p. 29.

          49.    The programs are offered at least three benefit levels. The programs at the

   higher levels charge more and therefore provide more robust benefits for covered

   medical conditions. Appendix C, p.1

          50.    The programs provide coverage for medical expenses. Among other

   things, the programs provide coverage for preventive care, primary care, urgent care,

   labs and diagnostics, x-rays, prescription benefits, specialty care, surgery, and




                                              – 13 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 14 of 24




   emergency room services. Appendix B, pp. 22-25.      The programs, for an additional

   premium, will also provide maternity care. Appendix C, p. 7.

          51.    The programs have established preferred provider networks (“PPOs”)

   through which members can seek care. Payments are made by Defendants directly to

   providers.

          52.    The programs contain exclusions and lifetime limits, including a lower

   lifetime limit for cancer treatment.

          53.    Payments are made to health care providers on behalf of members who

   are current on their monthly premiums in the event they experience a covered loss,

   have met their deductible or “Member Shared Responsibility Amount,” and otherwise

   meet the coverage requirements set forth in the coverage booklet. These payments are

   expressly contingent upon the occurrence of a covered medical need by the

   participating member.

          54.    Payment from the program upon the occurrence of a covered loss is not

   voluntary. Under the terms of the program, as set forth in the Member Guide, Trinity is

   instructed and required to “share clearing house funds in accordance with the

   membership instructions.” Appendix B, p. 21 (Contributors’ Instructions and

   Conditions). The “membership instructions” is nothing more than a booklet of benefits

   created by Defendants. The members have no role in the creation of the benefits

   booklet. Members do not decide who gets paid benefits. Instead, according to the

   Member Guide, the members must accept Trinity’s adjudication of benefits: “By

   participation in the membership, the member accepts these conditions.” According to

   the benefits booklet, Trinity, and not the members, is the “final authority for the

   interpretation” of the membership instructions, and Trinity directs payment to




                                             – 14 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 15 of 24




   providers on behalf of members who have submitted medical claims that are covered

   under the benefits booklet. Id.

         55.    Members’ “contributions” (i.e. premiums) are not refundable. Although

   the member “contributions” are called “voluntary,” if members fail to make the

   premium payment, they are not entitled to coverage for medical expenses. Id., p. 18.

         56.    Defendants’ programs are contracts whereby Defendants undertake to

   indemnify a member upon the occurrence of determinable contingencies and therefore

   constitute “insurance” as defined by Colorado law. See §10-1-102(12) C.R.S. The

   Colorado Division of Insurance has so concluded. Appendices E and F. Defendants are

   required to comply with Colorado and federal law governing insurers.

                   The Health Insurance Plans Defendants Create, Market,
                               Sell, and Administer Are Illegal
         57.    Defendants do not have a certificate of authority as required by § 10-3-105

   C.R.S. from the State of Colorado to issue insurance within this state and are not

   authorized insurers under Colorado law. Defendants have issued illegal and

   unauthorized insurance products to Plaintiff and other members of the class.

         58.    Defendants’ plans are not ACA-compliant because they do not meet the

   minimum coverage requirements under the ACA’s Essential Health Benefits. For

   example, the policies impose a 24-month waiting period on coverage, which is illegal

   under the ACA. See 42 U.S.C. §300gg-3. See also, § 10-16-118 C.R.S.

         59.    The plans purport to require binding arbitration, which is illegal in

   Colorado. § 10-3-1116(3) C.R.S.

         60.    The benefits booklet, which has never been reviewed or approved,

   contains inconsistent and contradictory coverage terms and conditions. For example,

   on one hand it suggests that Defendants are required to administer benefits in



                                             – 15 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 16 of 24




   accordance with the terms of the benefits booklet, while other provisions suggest that

   Defendants are not required to pay any benefits whatsoever. The benefits booklet also

   states the plan is an “opportunity for members to care for one another in a time of need,

   [and] to present their medical needs to other members,” but in fact Defendants – like an

   insurance carrier - make all coverage decisions without ever presenting one member’s

   needs to other members.

               Multiple States Have Found that Aliera and Trinity Are Illegally
                 Marketing, Selling and Administering Insurance Products
                               That Do Not Qualify as HCSMs
         61.     On August 12, 2019, the State of Colorado Division of Insurance found

   Defendants were selling insurance products, and issued cease and desist orders

   ordering them to immediately stop selling the unauthorized insurance in the State of

   Colorado. Appendices E and F.

         62.     The State of Texas has successfully enjoined Aliera from enrolling any

   new members in Texas. As the Texas Attorney General argued on July 11, 2019 in State

   of Texas v. Aliera Healthcare, Inc., Travis County Cause No. D-1-GN-19-003388:
         The Defendant Aliera Healthcare, Inc., is engaged in the business of
         insurance in this State without a license, in violation of Tex. Ins. Code §
         101.101. … In meetings with State regulators, Aliera representatives have
         asserted that Aliera is exempt from state regulation because it merely
         administers a “health care sharing ministry.” Aliera is no ministry,
         however; it is a multi-million dollar for profit business that admittedly
         siphons off over 70% of every dollar collected from its members to
         “administrative costs.”
   Appendix G, pp. 1-2 (emphasis added).
         63.     The Washington Insurance Commissioner, Mike Kriedler, conducted a

   formal investigation in response to consumer complaints and concluded that Trinity did

   not meet the statutory definition of an HCSM under Washington and federal law. See

   Appendix H. Commissioner Kriedler further concluded that Aliera acted as an


                                            – 16 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 17 of 24




   unauthorized health care service contractor without being registered and was doing

   business as an unlicensed discount plan organization, and that Aliera’s advertisements

   on behalf of Trinity were deceptive and had the capacity to mislead or deceive

   consumers into believing that they purchased insurance. On May 13, 2019,

   Commissioner Kriedler issued “Orders to Cease and Desist” to Aliera and Trinity. See

   id. and Appendix I. On December 30, 2019, Trinity entered into a consent order that

   prohibited it from enrolling any new Washington residents, and was fined $150,000.

   Appendix J.

         64.     The New Hampshire Insurance Department entered a Cease and Desist

   Order against Aliera and Trinity on October 30, 2019, ordering them to stop selling or

   renewing illegal health insurance in New Hampshire. Appendix K.

         65.     Regulators in Georgia have also issued warnings. See e.g. Appendix L.

                     Plaintiff Was Sold Sham Products by Aliera/Trinity
                         That Did Not Provide the Benefits Promised
         66.     Plaintiff Larson enrolled in AlieraCare in July of 2018, while Aliera

   partnered with Unity.

         67.     Her plan through Aliera/Unity was subsequently transferred to

   Aliera/Trinity.

         68.     She made a payment to Aliera for $452.44 and to Unity for $25 in July

   2018, and made monthly premium payments of $352.44 per month each month from

   August through December 2018.

         69.     Ms. Larson received what she believed was an insurance card from

   Aliera/Trinity. See Appendix D. The insurance card falsely stated that she was a

   member “of a Health Care Sharing Ministry recognized pursuant to 26 U.S.C.




                                             – 17 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 18 of 24




   § 5000A(d)(2)(B)” even though neither Trinity nor Aliera was ever certified or

   “recognized” by any government agency as an HCSM.

          70.      The AlieraCare Trinity plan sold to Ms. Larson was insurance under

   Colorado law. However, it failed to comply with Colorado and federal law in its

   provisions of benefits.

          71.      Ms. Larson was assaulted on August 3, 2018, while covered by

   Defendants’ Plan. She was attacked and knocked unconscious. She was taken to the

   hospital with serious injuries, including a skull fracture, cervical spine fracture, and

   intercranial bleeding. When she submitted her bill for payment by Defendants, her

   claim was denied. When she appealed, Defendants decided to cover a different denied

   claim as a result of the appeal. Appendix M.

          72.      Ms. Larson appealed a second time. Defendants then took the position

   that Ms. Larson’s injuries were “self-inflicted” and excluded under her policy.

   Appendix N.

          73.      Ms. Larson continues to be pursued for these debts.

                                        CLAIMS FOR RELIEF

          A.       Illegal Contract
          74.      Plaintiffs reallege all prior allegations as though fully stated herein.

          75.      Defendants sold Plaintiff and all members of the proposed class

   unauthorized and illegal health insurance plans in violation of Colorado law:

                a. The plans were insurance, but were sold without authorization in

                   Colorado.

                b. The plans failed to provide the essential health benefits required under the

                   ACA, and Colorado law.




                                                – 18 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 19 of 24




                c. The plans exclude coverage for pre-existing conditions and impose

                   waiting periods.

                d. The Member Guide contains inconsistent and contradictory coverage

                   terms and conditions that allow Defendants to arbitrarily deny coverage.

                e. The plans included a binding arbitration provision illegal under Colorado

                   law. §10-3-1116 C.R.S.

          76.      Plaintiff and all members of the proposed class are entitled to either

   (a) rescission of the illegal contract(s) and return of the insurance premiums paid; or

   (b) reformation of the illegal contract(s) to comply with the mandatory minimum

   benefits and coverage required under Colorado and federal law.

          B.       Violation of the Colorado Consumer Protection Act
          77.      Plaintiffs reallege all prior allegations as though fully stated herein.

          78.      Defendants’ creation, marketing, sale and administration of unauthorized

   health insurance plan(s) to class members constitutes unfair and/or deceptive acts

   under the Colorado Consumer Protection Act (“CCPA”). Under the CCPA, Plaintiffs

   and members of the proposed class are entitled to damages, injunctive relief, statutory

   treble damages (up to $25,000 for each violation) and attorneys’ fees and costs.

          79.      Defendants have committed the following unfair acts or practices that are

   deceptive or misleading or have the capacity to be deceptive or misleading. These acts

   or practices include, but are not limited to, the following:

                   (a)    Defendants have advertised and represented that Trinity is a

   “Health Care Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B).”

   This is false and/or misleading for at least the following reasons:
                          (i)    Trinity has not “been in existence at all times since

   December 31, 1999, and medical expenses of its members have been shared


                                                – 19 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 20 of 24




   continuously and without interruption since at least December 31, 1999.” 26 U.S.C. §

   5000A(d)(2)(B)(IV). It therefore is not, as a matter of law, a HCSM.

                          (ii)    Trinity was never “certified” or “recognized” by any

   governmental agency as an HCSM.

                          (iii)   Trinity is not now, and was never on, the list of recognized

   HCSMs created by the Department of Health and Human Services.

                          (iv)    The Department of the Treasury/IRS has never recognized,

   approved or disapproved entities as HCSMs under 26 U.S.C. § 5000A. It has no process

   for doing so.

                          (v)     Trinity does not restrict membership to only those members

   that share its beliefs as set forth in its bylaws as required by 26 U.S.C. § 5000A. Rather,

   individuals who do not share Trinity’s Protestant statement are allowed membership.

                   (b)    Defendants have consistently and repeatedly represented that

   AleriaCare/Trinity and related products are “not insurance.” This representation

   appears in the benefits book, in advertising material, in training material and on its

   webpages. This representation, however, is false and/or misleading. Under Colorado

   law, Defendants are offering insurance to members of the public.

                   (c)    Defendants’ insurance products include provisions, conditions,

   exclusions and restrictions that are illegal under Colorado law. These include, but are

   not limited to, the following:

                          (i)     Defendants purport to require members to submit disputes

   to arbitration even though Colorado law prohibits binding arbitration agreements in

   insurance contracts.

                          (ii)    Defendants purport to exclude certain pre-existing

   conditions even though such exclusions are illegal under Colorado and federal law.



                                                – 20 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 21 of 24




                       (iii)   Defendants purport to impose waiting periods even though

   such waiting periods are illegal under Colorado and federal law.

                       (iv)    Defendants fail to provide coverage for treatments and

   conditions that are mandated benefits under Colorado and federal law.

                       (v)     Defendants purport to exclude or limit treatments and

   conditions that are required to be covered under Colorado and federal law.

                       (vi)    Defendants impose lifetime caps and limits on coverage that

   are illegal under Colorado and federal law.

                       (vii)   The benefits booklet, which has never been reviewed or

   approved by the Colorado Department of Insurance, contains inconsistent and

   contradictory coverage terms and conditions. Defendants do not hold a Certificate of

   Authority to issue insurance in the State of Colorado as required by 10-2-105 C.R.S., yet

   they market and sell insurance plans to class members.

                (d)    Colorado law requires that an insurer maintain certain loss ratios.

   Defendants’ loss ratios do not comply with these law and regulations. Defendants, in

   fact, do not maintain enough reserves to protect its members from insolvency. For-

   profit Aliera, in fact, takes most of the member premiums as fees.

                (e)    Given that the vast majority of the premiums paid are taken by

   Aliera as fees, the Defendants’ program is not a true ministry, but a profit-making

   enterprise designed to enrich the owners of Aliera. Consumers were led to believe that

   their premiums would primarily be used to pay claims of other members. In fact, most

   of the contributions were used to pay Aliera and its owners.

                (f)    Defendants’ advertisements and solicitations of customers for its

   products is misleading and/or deceptive. Specifically, the advertisements and

   solicitation deceive or mislead, or have the capacity to deceive or mislead, members of



                                            – 21 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 22 of 24




   the class that they were purchasing an authorized health insurance product. The look

   and feel of the advertising material suggest that the plan is a health insurance product.

   Defendants use such things as insurance cards, PPO networks, plan booklets, plan

   levels, health insurance lexicon (such as “healthcare”) to create the impression that they

   are offering real health insurance benefits.

                 (g)    Online training videos, available to the public and brokers,

   downplay the ministry aspects of the program and suggest that the program is a form

   of legitimate healthcare insurance when it is not.

                 (h)    Defendants misrepresent the program as a “sharing” program that

   provides members with a role in determining whether claims should be paid, when in

   fact all coverage decisions were made arbitrarily by Aliera, and in Aliera’s best interest.

                 (i)    Defendants misrepresent that Trinity, because it is a nonprofit with

   “nothing to gain or lose financially by determining if a need is eligible or not” is the

   entity to whom members delegated coverage decision authority. In reality, all coverage

   decisions were made by Aliera, a for-profit that made substantial profits from not

   paying health care claims.

          80.    The deceptive or unfair acts or practices of Defendants occurred in trade

   or commerce; specifically, the marketing, sale and administration of insurance products

   to Colorado residents.

          81.    The public interest element of the CCPA exists here because the business

   of insurance is one affected by the public interest, requiring that all persons be actuated

   by good faith, abstain from deception, and practice honesty and equity in all insurance

   matters. The sale of healthcare plans to the public also directly affects the public

   interest.




                                              – 22 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 23 of 24




          82.    Plaintiffs and the class have been injured as a direct result of Defendants’

   conduct. They were sold unregulated insurance products that are illegal under

   Colorado law. The products do not have enough loss ratios to provide protection. The

   products provide less coverage than permitted under law, thereby rendering the

   policies less valuable than products that do comply with the law. Plaintiff and the class

   have been denied care, or limited in care, due to illegal caps, exclusions and limitations.

   Plaintiff and the class have foregone coverage under the ACA, including subsidized

   benefit packages that would provide legal, comprehensive, and secure health insurance

   coverage. Defendants’ polices were overpriced for the coverage they purported to

   provide given that over 80% of the contributions were paid in fees to Aliera, causing

   Plaintiff and the class to overpay for the illegal and unregulated policies.

                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiffs request that this Court:

                 (a)    Certify that this action may proceed as a class action as defined in

   ¶16 above;

                 (b)    Designate Ms. Larson as class representative and designate

   Michael David Myers, Myers & Company, PLLC and Victoria Lovato, Michael Best &

   Friedrich, as class counsel;

                 (c)    Declare that Defendants’ unauthorized health insurance plans were

   and are illegal contracts;

                 (d)    Declare that Defendants’ actions as alleged herein towards the

   members of the class violate the Colorado Consumer Protection Act;

                 (e)    Order Defendants to (i) rescind the unauthorized health insurance

   plans and refund all premiums improperly received from members of the proposed

   class, including interest; or, at the option of any class member (ii) reform the


                                              – 23 –
Case 1:20-cv-00102-DDD-KMT Document 1 Filed 01/13/20 USDC Colorado Page 24 of 24




   unauthorized health insurance plans to comply with the minimum mandatory benefits

   required under the relevant state insurance code and federal law, permit class members

   to submit claims for medical services, costs and other expenses that would have been

   covered;

                (f)    Order payment of all other expenses causally related to

   Defendants’ unfair and/or deceptive acts;

                (g)    Order an award of treble damages under the CCPA;

                (h)    Order payment of reasonable attorneys’ fees; and

                (i)    Grant such other relief as this Court may deem just, equitable and

   proper.

         DATED: January 13, 2020.

                                              s/ Victoria E. Lovato
                                           Victoria E. Lovato (CO Bar # 31700)
                                           MICHAEL BEST & FRIEDRICH LLP
                                           1776 Lincoln Street, Suite 1100
                                           Denver, CO 80203
                                           Tel. (720) 240-9515
                                           Email: velovato@michaelbest.com


                                              s/ Michael David Myers
                                           Michael David Myers
                                           MYERS & COMPANY PLLC
                                           1530 Eastlake Avenue East
                                           Seattle, WA 98102
                                           Tel. (206) 398-1188
                                           Email: mmyers@myers-company.com

                                           Attorneys for Plaintiffs




                                           – 24 –
